—Order and judgment (one paper), Supreme Court, New York County (Helen L. Freedman, J.), entered November 24, 1992, which denied petitioner’s application pursuant to CPLR article 78 to compel respondents to provide certain documents pursuant to the Freedom of Information Law (FOIL) on the merits and granted respondents’ motion to vacate their default, unanimously affirmed, without costs.
Except for those records required to be maintained by Public Officers Law §87 (3) and §88 (3), FOIL does not "require any entity to prepare any record not possessed or maintained by such entity” (Public Officers Law §89 [3]). Here, the affidavit of the records access officer established that the documents requested by petitioner could not be located after diligent and thorough search and thus were not in respondents’ possession. Accordingly, the IAS Court properly denied the petition (Matter of Ahlers v Dillon, 143 AD2d 225).
We have considered petitioner’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin, Kupferman and Williams, JJ.